 
 
I 
111th CONGRESS
2d Session
H. R. 5964 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2010 
Mrs. McMorris Rodgers introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To better inform consumers regarding costs associated with compliance for protecting endangered and threatened species under the Endangered Species Act of 1973. 
 
 
1.Short titleThis Act may be cited as the Endangered Species Compliance and Transparency Act of 2010. 
2.Endangered Species Act compliance estimation and reporting 
(a)Customer informationTo better inform consumers regarding costs associated with compliance for protecting endangered and threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Administrator of each of the Bonneville Power Administration, the Western Area Power Administration, the Southwestern Power Administration, and the Southeastern Power Administration shall include in monthly billings sent to each of the firm’s power customers information estimating and reporting the costs of the customer’s share of the direct and indirect costs incurred by the administration related to compliance with the Endangered Species Act of 1973 and activities related to such Act. 
(b)Direct costsDirect costs reported under subsection (a) shall include Federal agency obligations related to costs of studies; capital, operation, maintenance, and replacement costs; and staffing costs. 
(c)Indirect costsIndirect costs reported under subsection (a) shall include foregone generation and replacement power costs, including the net costs of any transmission. 
(d)CoordinationThe Director of the Bureau of Reclamation and the head of any other affected Federal agency shall assist the Administrators with the identification of the costs. 
3.Endangered Species Act of 1973 compliance reportNo later than January 30 of each year, each of the Administrators referred to in section 2(a), in coordination with the Bureau of Reclamation and other affected Federal agencies, shall provide an annual report to the Committee on Natural Resources of the House of Representatives and the Committee on Environment and Public Works of the Senate estimating direct and indirect costs associated with compliance with the Endangered Species Act of 1973— 
(1)on a project-by-project basis, for the Western Area Power Administration; and 
(2)on a systemwide basis, for each of the other power marketing administrations. 
 
